— In an action to foreclose a mortgage on certain real property, Sackman Mortgage Corporation, the assignee of the plaintiff, appeals from an order of the Supreme Court Westchester County (Gurahian, J.), entered October 28, 1987, which (1) denied its motion for substitution as the plaintiff in this action and for the enforcement of a judgment of foreclosure of the same court, entered September 12, 1986, and (2) granted the cross motion of the defendant Dickerson Pond Associates to the extent that the judgment of foreclosure was deemed satisfied.
Ordered that the appeal is dismissed, without costs or disbursements.
*409The defendant Dickerson Pond Associates has submitted documentary evidence which establishes that, prior to bringing the instant motion to enforce a judgment of foreclosure, the appellant Sackman Mortgage Corporation had assigned all of its rights and title to the judgment. Since the appellant had no interest in the judgment at the time the order was issued or during the statutory period for filing a notice of appeal, it was not an "aggrieved party” within the purview of CPLR 5511 and lacked standing to appeal (see, Prudential Sav. Bank v Panchar Realty Corp., 72 AD2d 792). The fact that the judgment was once again assigned to the appellant during the pendency of this appeal does not serve to confer jurisdiction nunc pro tunc on this court (cf., Auerbach v Bennett, 47 NY2d 619, 629). Mangano, J. P., Kooper, Sullivan and Harwood, JJ., concur.